 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 9

10       JEROME CEASAR ALVERTO,
                                                                   CASE NO. 3:19-CV-5212-RBJ-DWC
11                                 Petitioner,
                                                                   ORDER ON MOTION TO CLARIFY
12                v.

13       MIKE OBENLAND,

14                                 Respondent.

15
             The District Court has referred this action filed under 28 U.S.C. § 2254 to United States
16
     Magistrate Judge David W. Christel. On March 21, 2019, Petitioner Jerome Ceasar Alverto
17
     initiated this action challenging his state court convictions and sentence. See Dkt. 1. Currently
18
     pending before the Court is Petitioner’s Motion to Clarify the Record. Dkt. 35. 1 In the Motion,
19
     Petitioner states he believes the Court misunderstood language in his pleadings regarding DNA
20
     testing and provides clarification. See id. After review of the Motion, Respondent’s Response,
21

22

23           1
               Also pending before the Court is Petitioner’s Amended Petition (Dkt. 18), which became ready for the
     Court’s consideration on January 17, 2020. The Court will enter a separate Report and Recommendation on the
24   Amended Petition.



     ORDER ON MOTION TO CLARIFY - 1
 1 and Petitioner’s Reply, the Motion (Dkt. 35) is granted as follows: The Court will consider

 2 Petitioner’s clarification regarding the DNA testing and evidence when considering the

 3 Amended Petition.

 4         Dated this 5th day of February, 2020.



                                                        A
 5

 6
                                                        David W. Christel
 7                                                      United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO CLARIFY - 2
